

Exhibit 10.26


AMENDMENT NO. 4 TO CREDIT AGREEMENT


This AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of December 26, 2018, 2018 between AMBER ROAD, INC., a Delaware corporation (the
“Borrower”), and KEYBANK NATIONAL ASSOCIATION (the “Lender”).
RECITALS:


A. The Borrower and the Lender are parties to the Credit Agreement, dated as of
March 4, 2015 (as amended by that certain Amendment No. 1 to Credit Agreement
dated as of November 5, 2015, that certain Amendment No. 2 to Credit Agreement
dated as of February 15, 2017, that certain Amendment No. 3. to Credit Agreement
dated as of March 6, 2018 and as the same may from time to time be further
amended, restated or otherwise modified, the “Credit Agreement”).
B. The Borrower and the Lender desire to amend the Credit Agreement to modify
certain provisions thereof.
AGREEMENT:


In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrower and the Lender agree as follows:
1. Definitions. Unless otherwise defined herein, each capitalized term used in
this Amendment and not defined herein shall be defined in accordance with the
Credit Agreement.
Section 2.  Amendments.
2.1 Amendment to Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended as follows:
(i) By amending and restating the definition of “Applicable Margin: in its
entirety as follows:
““Applicable Margin” means, with respect to any Loan, the applicable rate per
annum set forth below for the time periods specified in the table below:

Eurodollar LoansBase Rate LoansFrom the Fourth Amendment Effective date to and
including December 31, 20193.25%  1.25%  From January 1, 2020 to and including
December 31, 20203.00%  1.00%  From January 1, 2021 and thereafter2.75%  0.75%  







--------------------------------------------------------------------------------



(ii) By amending and restating the definition of “Obligations” in its entirety
as follows:
““Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to the Lender
pursuant to the terms of this Agreement or any other Loan Document (including,
but not limited to, interest and fees that accrue after the commencement by or
against any Credit Party of any insolvency proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code); provided, however, that Obligations
shall not include any Excluded Swap Obligations. Without limiting the generality
of the foregoing description of Obligations, the Obligations include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, reasonable attorneys’ fees and disbursements, indemnities and
other amounts payable by the Credit Parties under any Loan Document, (b) Banking
Services Obligations, (c) Hedging Obligations and (d) the obligation to
reimburse any amount in respect of any of the foregoing that the Lender, in
connection with the terms of any Loan Document, may elect to pay or advance on
behalf of the Credit Parties.”
(iii) By amending and restating the definition of “Revolving Facility
Termination Date” in its entirety as follows:
““Revolving Facility Termination Date” means the earlier of (i) December 31,
2021 or (ii) the date that the Commitments have been terminated pursuant to
Section 8.02.”
(iv) By amending and restating the definition of “T4Q Adjusted EBITDA” in its
entirety as follows:
““T4Q Adjusted EBITDA” means, for any period, Consolidated EBITDA plus (i)
non-cash, stock-based compensation expense for such period, plus (ii) the change
in fair value of the Borrower’s warrant liability and contingent consideration
liability in such period, plus (iii) severance costs incurred in such period,
plus (iv) compensation expense for such period related to loan forgiveness for
certain executives, plus (v) the year over year change in deferred revenues (as
determined in accordance with GAAP), plus (vi) sales and marketing expenses for
the trailing twelve month period in excess of 20% of revenue (as determined in
accordance with GAAP) for such trailing twelve month period; provided, that (a)
for any period ending on or after January 1, 2020 but before January 1, 2021,
the amount of any add back for such sales and marketing expenses calculated in
accordance with clause (vi) shall be reduced by 50% and (b) for any period
ending on or after January 1, 2021, the amount of any add back for such sales
and marketing expenses calculated in accordance with clause (vi) shall be
reduced by 75%.”
(v) By amending and restating the definition of “Term Loan Maturity Date” in its
entirety as follows:
““Term Loan Maturity Date” means December 31, 2021.”
(vi) By adding the following new defined terms in the appropriate alphabetical
order:




--------------------------------------------------------------------------------



““Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.”
““Excluded Swap Obligation” means, with respect to the Borrower or any
Subsidiary Guarantor, (x) as it relates to all or a portion of the Subsidiary
Guaranty of such Subsidiary Guarantor or the Borrower, any Swap Obligation if,
and to the extent that, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
or the Borrower’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Subsidiary Guarantor or the
Borrower becomes effective with respect to such Swap Obligation or (y) as it
relates to all or a portion of the grant by such Subsidiary Guarantor or the
Borrower of a security interest, any Swap Obligation if, and to the extent that,
such Swap Obligation (or such security interest in respect thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
or the Borrower’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Subsidiary Guarantor or the
Borrower becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.”
““Fourth Amendment Effective Date” means December 26, 2018.”
““Swap Obligation” means, with respect to the Borrower or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.”
2.2 Section 2.11(b) of the Credit Agreement is hereby amended by amending and
restating the table set forth therein as follows:



--------------------------------------------------------------------------------




DateAmount of PaymentJune 30, 2015$125,000 September 30, 2015$125,000 December
31, 2015$93,750 March 31, 2016$93,750 June 30, 2016$93,750 September 30,
2016$93,750 December 31, 2016$93,750 March 31, 2017$93,750 June 30,
2017$187,500 September 30, 2017$187,500 December 31, 2017$187,500 March 31,
2018$187,500 June 30, 2018$187,500 




DateAmount of PaymentSeptember 30, 2018$187,500 December 31, 2018$187,500 March
31, 2019$187,500 June 30, 2019$187,500 September 30, 2019$187,500 December 31,
2019$187,500 March 31, 2020$187,500 June 30, 2020$187,500 September 30,
2020$187,500 December 31, 2020$187,500 March 31, 2021$187,500 June 30,
2021$187,500 September 30, 2021$187,500 December 31, 2021$10,812,500 



Section 3.  Effectiveness.
3.1 Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:
(i) this Amendment shall have been executed by the Borrower and the Lender and
counterparts hereof as so executed shall have been delivered to the Lender.
(ii) all representations and warranties of the Borrower contained herein, in the
Credit Agreement and the other Loan Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date hereof, except to the extent that
such representations and warranties expressly relate to an



--------------------------------------------------------------------------------



earlier specified date, in which case such representations and warranties shall
have been true and correct in all material respects as of the date when made;
and
(iii) the Lender shall have received (x) a renewal fee equal to 0.25% of the
Revolving Commitment and the outstanding principal amount of the Term Loan and
(y) all documented out-of-pocket expenses (including reasonable fees and
disbursements of counsel to the Lender) in connection with the preparation,
negotiation and effectiveness of this Amendment and any other amounts due and
payable by the Borrower under the Credit Agreement, in each case, on or prior to
the date hereof.
Section 4.  Miscellaneous.
4.1 Representations and Warranties. The Borrower, by signing below, hereby
represents and warrants to the Lender that:
(i) the Borrower has the corporate or other organizational power and authority
to execute, deliver and carry out the terms and provisions of this Amendment;
(ii) the officer executing this Amendment on behalf of the Borrower has been
duly authorized to execute and deliver the same and bind the Borrower with
respect to the provisions hereof;
(iii) the execution and delivery hereof by the Borrower and the performance and
observance by the Borrower of the provisions hereof do not violate or conflict
with the Organizational Documents of the Borrower or any law applicable to the
Borrower or result in a breach of any provision of or constitute a default under
any other agreement, instrument or document binding upon or enforceable against
the Borrower;
(iv) after giving effect to this Amendment, no Default or Event of Default
exists under the Credit Agreement, nor will any occur immediately after the
execution and delivery of this Amendment or by the performance or observance of
any provision hereof;
(v) to its knowledge, as of the date hereof, the Borrower does not have any
claim or offset against, or defense or counterclaim to, any obligations or
liabilities of the Borrower under the Credit Agreement or any other Loan
Document;
(vi) this Amendment constitutes a valid and binding obligation of the Borrower
in every respect, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by Bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights or by
general principles of equity limiting the availability of equitable remedies;
and
(vii) each of the representations and warranties set forth in Article 5 of the
Credit Agreement is true and correct in all material respects (except that any
representations and warranties that are qualified as to materiality or Material
Adverse Effect shall be true and correct in all respects) as of the date hereof,
except to the extent that any thereof expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of the date when made.
4.2 Credit Agreement Unaffected. Each reference to the Credit Agreement or in
any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby.



--------------------------------------------------------------------------------



Except as herein otherwise specifically provided, all provisions of the Credit
Agreement shall remain in full force and effect and be unaffected hereby. This
Amendment is a Loan Document.
4.3 Waiver. The Borrower, by signing below, hereby waives and releases the
Lender from any and all claims, offsets, defenses and counterclaims outstanding
as of the date hereof arising out of or related to the transactions contemplated
by this Amendment or any of the other Loan Documents, or any act, omission or
event occurring in connection herewith or therewith, other than claims, offsets,
defenses and counterclaims arising from the gross negligence or willful
misconduct of the Lender, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.
4.4 Entire Agreement. This Amendment, together with the Credit Agreement and the
other Loan Documents integrate all the terms and conditions mentioned herein or
incidental hereto and supersede all oral representations and negotiations and
prior writings with respect to the subject matter hereof.
4.5 Counterparts This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
4.6 Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES. TO THE
FULLEST EXTENT PERMITTED BY LAW, THE BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF NEW YORK GOVERNS THIS AMENDMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. Any legal action or proceeding with respect to this Amendment or any
other Loan Document may be brought in the courts of the State of New York
sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof and, by
execution and delivery of this Amendment, the Borrower hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The Borrower hereby
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the Borrower at its
address for notices pursuant to Section 9.04 of the Credit Agreement, such
service to become effective 30 days after such mailing or at such earlier time
as may be provided under applicable law. Nothing herein shall affect the right
of the Lender to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Borrower in any
other jurisdiction.
4.7 Venue. The Borrower hereby irrevocably waives any objection that it may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Amendment or any other
Loan Document brought in the courts referred to in Section 5.6 above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.
4.8 JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS



--------------------------------------------------------------------------------



AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY
AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO HEREBY (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
PARAGRAPH.
[Signature pages follow.]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.



AMBER ROAD, INC.,
as the Borrower
By: /s/THOMAS CONWAY
Name: Thomas Conway
Title: Chief Financial Officer






--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION,
as the Lender and LC Issuer


By: /s/ GEOFF SMITH
Name: Geoff Smith
Title: Senior Vice President









--------------------------------------------------------------------------------




